Name: Commission Regulation (EEC) No 361/81 of 11 February 1981 altering the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2. 81 Official Journal of the European Communities No L 39/31 COMMISSION REGULATION (EEC) No 361 /81 of 11 February 1981 altering the export refunds on rice and broken rice force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( J ), as last amended by the Act of Accession of Greece (2), and in particular the fifth subparagraph of Article 1 7 (2) thereof, Whereas the export refunds on rice and broken rice were fixed by Regulation (EEC) No 172/81 (3), as amended by Regulation (EEC) No 303/81 (4); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 172/81 to the information at present available to the Commission, that the export refunds at present in The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76, with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state and fixed in the Annex to amended Regulation (EEC) No 172/81 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 12 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (J) OJ No L 20, 23 . 1 . 1981 , p . 8 . ( ¦) OJ No L 33, 5. 2. 1981 , p . 24. No L 39/32 Official Journal of the European Communities 12. 2 . 81 ANNEX to the Commission Regulation of 11 February 1981 altering the export refunds on rice and broken rice (ECU7 tonne) CCT heading No Description Amount of refund ex 10.06 Rice : B. I. Paddy rice ; husked rice : b) Husked rice : 1 . Round grain  2. Long grain for export to :  Austria, Liechtenstein , Portugal , Switzerland and the communes of Livigno and Campione d'Italia 600  Other third countries  II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain  2 . Long grain  b) Wholly milled rice : 1 . Round grain  2 . Long grain for export to :  Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d' Italia as well as destinations mentioned in Article 3 of Commission Regulation (EEC) No 192/75 (!) 7-50  Zone I 40-00  Other third countries  III . Broken rice  f 1 ) OJ No L 25, 17 . 1 . 1975, p . 1 . NB : The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).